DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 9/10/21 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/784,292 filed 02/7/2020. 
Information Disclosure Statement
4.	The Information Disclosure Statement filed on 9/10/21 has been considered.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation calling for, “… lengths of the plurality of second branch electrodes are equivalent” lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Chen”) US PG-Pub 2008/0100989.
Chen discloses in Figs. 2 and 4A a metal capacitor comprising: a first metal layer disposed above a substrate (not shown but vital in production of electronic component), comprising: a first electrode sheet (annotate element ES1 shown in Fig. 2) comprising a first common electrode (annotated element CE) parallel in a first direction; a first electrode set comprising: a first main electrode (element B2) parallel to a second direction and connected to the first common electrode; a plurality of first branch electrodes (element F1/F2) parallel to the first direction, wherein each of the plurality of first branch electrodes has a first end (annotated element 1st) and a second end (annotated element 2nd), and the first end of each first branch electrode is connected to the first main electrode (Figs. 2 and 4A), wherein the first common electrode is longer than each first branch electrode (Figs. 2 and 4), and the first common electrode is placed at a side of the plurality of first branch electrodes;  and a second metal layer (element D) disposed above the first metal layer,  wherein a first vertical capacitor (C1/C2) is formed between the first electrode sheet and the second metal layer.    
Re claim 2, Chen discloses wherein the lengths of the plurality of first branch electrodes (element F1/F2, left side of the electrode set shown in Figs. 2 and 4A) are equivalent.
Re claim 4, insofar as understood, Chen discloses wherein the lengths of the plurality of second branch electrodes (element F1/F2, right side of the electrode set shown in Figs. 2 and 4A) are equivalent.
9.	Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., USPAT 7,639,474 (“Chen ‘474”).
Chen ‘474 discloses in Fig. 2A a metal capacitor comprising: a first metal layer disposed above a substrate (not shown but vital in production of electronic component), comprising: a first electrode sheet (annotate element ES1 shown in Fig. 2A) comprising a first common electrode (element 200) parallel in a first direction; a first electrode set comprising: a first main electrode (annotate element ME1) parallel to a second direction and connected to the first common electrode; a plurality of first branch electrodes (element B) parallel to the first direction, wherein each of the plurality of first branch electrodes has a first end (annotated element 1st) and a second end (annotated element 2nd), and the first end of each first branch electrode is connected to the first main electrode (Figs. 2 and 4A), wherein the first common electrode is longer than each first branch electrode (Fig. 2A), and the first common electrode is placed at a side of the plurality of first branch electrodes;  and a second metal layer (annotated element M) disposed above the first metal layer, wherein a first vertical capacitor (capacitor segment II) is formed between the first electrode sheet and the second metal layer.    
Re claim 2, Chen ‘474 discloses wherein the lengths of the plurality of first branch electrodes (element F1/F2, left side of the electrode set shown in Figs. 2 and 4A) are equivalent.
Re claim 4, insofar as understood, Chen ‘474  discloses wherein the lengths of the plurality of second branch electrodes (element A) are equivalent.

    PNG
    media_image1.png
    723
    726
    media_image1.png
    Greyscale

10.	Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (“Pan”) US PG-Pub 2007/0075341.
Pan discloses in Figs. 2 and 4-6 a metal capacitor comprising: at least one metal layer disposed above a metal-oxide-semiconductor capacitor (element 300/305, Figs. 4-6) comprising:  a first electrode sheet (element 260) receiving a first voltage (e.g. GND),  comprising:  a first common electrode (annotated element CE shown in Fig. 2C below) parallel to a first direction;  and a first electrode set comprising:  a first main electrode (annotated element ME shown below) parallel to a second direction and connected to the first common electrode; and a plurality of first branch electrodes (element 240/250, Fig. 2B and ¶[0017]) parallel to the first direction, wherein each of the plurality of first branch electrodes has a first end and a second end, and the first end of each first branch electrode is connected to the first main electrode, wherein the first common electrode is longer than each first branch electrode,  and the first common electrode is placed at a side of the plurality of first branch electrodes; and a second electrode sheet (element 260) receiving a second voltage (e.g. VDD), wherein the first electrode sheet and the second electrode sheet collectively form a coplanar capacitor (Figs. 2 and 4-6).   

    PNG
    media_image2.png
    678
    667
    media_image2.png
    Greyscale

 				Allowable Subject Matter
11.	Claims 3, 5-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses a metal capacitor comprising, inter alia, wherein each of the plurality of second branch electrodes has a first end and a second end, and the second end of each second branch electrode is connected to the second main electrode, wherein the second end of each first branch electrode extends toward the second main electrode, and the first end of each second branch electrode extends toward the first main electrode, wherein the first common electrode is longer than each second branch electrode, and the first common electrode is placed at a side of the plurality of second branch electrodes as required in claims 3 and 19. Furthermore, claims 5-17 and 20 are allowable by dependency.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2008/0099879 to Chen teaches capacitor pairs with improved mismatch performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893